Case 3:15-cv-01857-SI   Document 409-18   Filed 10/15/20   Page 1 of 6




       TRIAL EXHIBIT 44
       Case 3:15-cv-01857-SI     Document 409-18    Filed 10/15/20        Page 2 of 6




Outbound Campaigns
Winback:

Who is eligible: Any current customer/promoter who has not placed an order within the
last 90 days.

Offer: 50% off your next Challenge Kit order

           •   Limit two Challenge Kits per customer/promoter id number
           •   Excludes Balance Kit

Winback with free Samples: (Through January 2016 Production)

Who is eligible: Any current customer/promoter who has not placed an order within the
last 90 days that received an email offer or mentions “Winter Savings.” ***North America
only***

Offer: 50% off your next Challenge Kit Order

   •   Limit two Challenge Kits at 50% off per customer/promoter id number
   •   Only 1 Kit is eligible for the free samples
   •   Excludes Balance Kit
   •   Crunch Kit at 50% off does not come with free samples.

Kits and Samples Include:

   •   Fit Kit $149.99 (Normally $299.00)
            o K0035 Health Flavor Mix-In Variety 10 samp. PK 1
            o N1016 US Vi Crunch Single Serv Pkt       1
            o N1034-1       Vi Bites Chocolate Monkey (S. S. Pkt)     1
            o N1210 US Vi-Shape Nutritional Shake Mix 30 Ser 2
            o N1211-1       Vi-Shape Nutritional Shake Mix 1 Packet   1
            o N1225 US Pro 2
            o N1226 US Go Shot 2
            o N1226-1       Go Shot (Single Bottle)    1
            o N1227-1       Chocolate Chip Cookie (Single Unit)       1
            o N1237 US Chocolate Chip Cookie - 10 Ct            1
            o N1238 US Oatmeal Raisin Cookie - 10 Ct 1
            o N1239 US Peanut Butter cookie- 10 Ct     1
            o N1243-1       Neon Energy Drink 8.4 oz (Single Can)     1
            o N1247-1       Nutra-Bar Chocolate Caramel (S. S. Bar)   1
            o N1248-1       Nutra-Bar Peanut Butter & Jelly S. Serv   1

                                                                                        3:15-cv-01857

                                                                                           44
                                           44-1
    Case 3:15-cv-01857-SI    Document 409-18     Filed 10/15/20        Page 3 of 6




•   Transformation Kit $124.99 (Normally $249.00)
       o K0035 Health Flavor Mix-In Variety 10 samp. PK 1
       o N1016 US Vi Crunch Single Serv Pkt         1
       o N1034-1         Vi Bites Chocolate Monkey (S. S. Pkt)     1
       o N1070 NEURO RASPBERRY 1
       o N1071 NEURO LEMON             1
       o N1210 US Vi-Shape Nutritional Shake Mix 30 Ser 2
       o N1211-1         Vi-Shape Nutritional Shake Mix 1 Packet   1
       o N1213 US Vi-Trim Clear Control Drink Mix 30 Pk 1
       o N1224 US Omega Vitals Tablets 1
       o N1226-1         Go Shot (Single Bottle)    1
       o N1227-1         Chocolate Chip Cookie (Single Unit)       1
       o N1233 US Vi-Slim Metab-awake! 1
       o N1243-1         Neon Energy Drink 8.4 oz (Single Can)     1
       o N1247-1         Nutra-Bar Chocolate Caramel (S. S. Bar)   1
       o N1248-1         Nutra-Bar Peanut Butter & Jelly S. Serv   1
•   Core Kit $99.99 (Normally $199.00)
       o K0034 US Health Flavor Mix-In Variety      1
       o N1002 NEW VI PAK 1
       o N1016 US Vi Crunch Single Serv Pkt         1
       o N1034-1         Vi Bites Chocolate Monkey (S. S. Pkt)     1
       o N1070 NEURO RASPBERRY 1
       o N1071 NEURO LEMON             1
       o N1210 US Vi-Shape Nutritional Shake Mix 30 Ser 1
       o N1211-1         Vi-Shape Nutritional Shake Mix 1 Packet   1
       o N1226-1         Go Shot (Single Bottle)    1
       o N1227-1         Chocolate Chip Cookie (Single Unit)       1
       o N1243-1         Neon Energy Drink 8.4 oz (Single Can)     1
       o N1247-1         Nutra-Bar Chocolate Caramel (S. S. Bar)   1
       o N1248-1         Nutra-Bar Peanut Butter & Jelly S. Serv   1
•   Fuel Kit $74.99 (Normally $149.00)
       o K0053 US Mix-In (7ct Straw. & 7ct Choco)            1
       o N1010 US Vi Crunch Cereal Pouch            2
       o N1012 US ViCrunch Fusions Tri-Bery         1
       o N1013 US ViCrunch Fusions Choc Mac. 1
       o N1016 US Vi Crunch Single Serv Pkt         1
       o N1034-1         Vi Bites Chocolate Monkey (S. S. Pkt)     1
       o N1210 US Vi-Shape Nutritional Shake Mix 30 Ser 1
       o N1211-1         Vi-Shape Nutritional Shake Mix 1 Packet   1
       o N1226-1         Go Shot (Single Bottle)    1
       o N1227-1         Chocolate Chip Cookie (Single Unit)       1




                                       44-2
       Case 3:15-cv-01857-SI      Document 409-18      Filed 10/15/20       Page 4 of 6




          o N1243-1        Neon Energy Drink 8.4 oz (Single Can)        1
          o N1247-1        Nutra-Bar Chocolate Caramel (S. S. Bar)      1
          o N1248-1        Nutra-Bar Peanut Butter & Jelly S. Serv      1
   •   Shape Kit $49.99 (Normally $99.00)
          o K0035 Health Flavor Mix-In Variety 10 samp. PK 1
          o N1016 US Vi Crunch Single Serv Pkt        1
          o N1034-1        Vi Bites Chocolate Monkey (S. S. Pkt)        1
          o N1210 US Vi-Shape Nutritional Shake Mix 30 Ser 2
          o N1211-1        Vi-Shape Nutritional Shake Mix 1 Packet      1
          o N1226-1        Go Shot (Single Bottle)    1
          o N1227-1        Chocolate Chip Cookie (Single Unit)          1
          o N1243-1        Neon Energy Drink 8.4 oz (Single Can)        1
          o N1247-1        Nutra-Bar Chocolate Caramel (S. S. Bar)      1
          o N1248-1        Nutra-Bar Peanut Butter & Jelly S. Serv      1



Fuel Kit Upgrade:

Who is eligible: Any current customer or promoter currently on a Balance, Shape or
Crunch Kit Auto-Ship

Offer: Upgrade to the Fuel Kit for the next 3 Auto-Ships and receive your choice of the
following items for free.

          •   Vi Crunch 7 servings free per A/S
          •   Chocolate Monkey ViBites 7 servings free per A/S
          •   The free items will be removed after the 3rd Auto-Ship but the Fuel Kit will
              remain on Auto-Ship until the customer/promoter changes it.

Product Credit Points:

Who is eligible: Any current customers/promoter with unused ViPoints on their account.

Offer: Use points today to place order for a new Vi-Product they haven’t tried yet. They
can also apply their points to their next Auto-Ship order.



EU Winback:

Who is eligible: Any EU customer/promoter who has not placed an order in the last 90
days.

Offer: 50% off their next Challenge Kit




                                            44-3
        Case 3:15-cv-01857-SI         Document 409-18        Filed 10/15/20      Page 5 of 6




    •   Limit two kits per customer/promoter id#
    •   Excludes Balance Kit
    •   Receive 25 ViPoints in January 2016 if they stay on their Challenge Kit!
           o Must redeem by December 24, 2015

Press One Campaigns: When a customer/promoter presses one to connect to an agent this is the
dialogue that the agent should use as a general guideline.

Winback:

    •   Thank you for connecting with ViSalus this is (Agent Name) do you have your id number so I can
        locate your account?
            o Locate the customer/promoter and have them confirm proper account information
            o Offer them the current Win-back promotion available.
            o Have Challenge Conversation
            o Attempt Upsell
            o Advise of any additional tax and shipping costs before placing an order.
            o Thank you for living the Vi Life, have a wonderful day!
            o Notate in Exigo

Fuel Kit:

    •   Thank you for connecting with ViSalus this is (Agent Name) do you have your id number so I can
        locate your account?
            o Locate the customer/promoter and have them confirm proper account information
            o Offer them the current Fuel Kit Upgrade offer available.
            o Have Challenge Conversation
            o Attempt Upsell
            o Advise of any additional tax and shipping costs before placing an order.
            o Thank you for living the Vi Life, have a wonderful day!
            o Notate in Exigo

Decline:

    •   Thank you for connecting with ViSalus this is (Agent Name) do you have your id number so I can
        locate your account?
            o Locate the customer/promoter and have them confirm proper account information
            o Advise them their Credit Card information is either expired or invalid and this caused
                their current order to decline.
            o Make sure they are the CC holder when updating the information, if they are not we
                need the CC holder on the phone to make changes.
            o Have Challenge Conversation
            o Attempt a sale and upsell
            o Advise of any additional tax and shipping costs before placing an order.




                                                 44-4
        Case 3:15-cv-01857-SI          Document 409-18         Filed 10/15/20      Page 6 of 6




            o   Thank you for living the Vi Life, have a wonderful day!
            o   Notate in Exigo

Neon:

   •    Thank you for connecting with ViSalus this is (Agent Name) do you have your id number so I can
        locate your account?
            o Locate the customer/promoter and have them confirm proper account information
            o Ask them if they have tried our new energy drink NEON. Whether it is yes or no ask
                them if they would like to purchase a case today or add to their next Auto-Ship order.
            o Have Challenge Conversation
            o Attempt Upsell
            o Advise of any additional tax and shipping costs before placing an order.
            o Thank you for living the Vi Life, have a wonderful day!
            o Notate in Exigo



To reprocess a declined order:

   1)   Locate account using ID or Order number.
   2)   Pull up this month’s declined order that coincides with the excel document.
   3)   Click “Edit”
   4)   Click “Payment”
   5)   Click “Add”
   6)   Click “Authorize Now”
             a. If they have ViPoints that were to be added to this order first click “Payment Method”,
                 “Pay with Points” put in correct amount of points to be used
             b. Click “Authorize Now” once points have been redeemed.
             c. Notate exigo is reprocess is successful




                                                  44-5
